Citation Nr: 1422804	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-25 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received with which to reopen a claim of entitlement to service connection for prostate cancer, claimed as due to Agent Orange or radiation exposure.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for prostate cancer is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an unappealed February 2006 rating decision, the RO denied a request to reopen a claim of service connection for prostate cancer.

2.  The additional evidence received since the February 2006 rating decision denying the Veteran's application to reopen the claim of service connection for prostate cancer relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying the application to reopen the claim of service connection for prostate cancer became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence presented since the February 2006 rating decision is new and material, and the claim for service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening entitlement to service connection for prostate cancer.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).

New and Material Evidence

A July 2002 rating decision denied a claim of service connection prostate cancer.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in February 2006.  The Veteran again did not appeal such determination.  He again sought to reopen the claim, and the RO denied such request in the April 2011 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claims for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request to reopen claims for entitlement to service connection for prostate cancer was last denied in an unappealed February 2006 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disabilities were either related to or aggravated by active service or any incident of service to include Agent Orange or radiation exposure. 

The evidence of record at the time of the February 2006 decision included service treatment records, post-service treatment records, personnel records, a response from the Air Force Center for Radiation Dosimetry and the Veteran's statements.

The pertinent evidence added to the record since the February 2006 rating decision consists of post-service treatment records and a letter from a private physicians, a lay statement, hearing testimony, a picture of the Veteran reportedly taken at U-Tapao Air Field and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes private treatment records containing an opinion that the Veteran's claimed disorder is related to active service as well as a photograph of the perimeter of U-Tapao Air Field.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for prostate cancer is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for prostate cancer is granted.



REMAND

The Veteran claims that his prostate cancer is related to either radiation exposure or Agent Orange exposure during active duty.

If a veteran was exposed to an herbicide agent during active military service, certain diseases including prostate cancer will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including the herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's service personnel records reflect that he served in Thailand at U-Tapao Royal Thai Naval Airfield (RTNA) as a munitions maintenance specialist from July 1971 to August 1971.  The Veteran's awards include the Vietnam Service Medal with the Recommendation for such medal dated July 1971. There is no indication in the service records that the Veteran served in the Republic of Vietnam and responses from National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicate that no herbicide exposure could be verified. 

The Veteran contends that he came into contact with Agent Orange while he worked near the perimeter as a munitions maintenance specialist when he served at U-Tapao RTNA.  In support of this assertion that the Veteran's Military Occupational Specialty (MOS) placed him within close proximity to the U-Tapao RTNA, the Veteran has submitted pictures of himself working with munitions and an additional picture of the perimeter of the base with concertina wire.   

VA Compensation and Pension (C&P) has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed. 

Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Therefore, C&P Service has determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of personnel in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases, including U-Tapao RTNA. VA guidance states that if an Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq. 

If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq) should be placed in the claims file and a request for information sent to the U.S. Army and Joint Services Records Research Center (JSRRC). Id. 

The record contains a March 2011 memorandum from the RO JSRRC coordinator that the evidence does not show that the Veteran was exposed to Agent Orange in Thailand as defined in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq. and thus it was unnecessary to attempt corroboration with JSRRC.  

The Board acknowledges that the Veteran's MOS and described duties in performance evaluations do not establish the Veteran's location along the perimeter of the base.   However, the Veteran contended during his hearing, and indicated that the pictures described above supported, that the munitions dump at U-Tapao was located at the base perimeter.

To date, no request has been submitted to JSRRC for any information that the organization can provide to corroborate the Veteran's alleged exposure to herbicides including Agent Orange in Thailand. 

Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282   (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). 

The Board finds that the Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at U-Tapao RTNA in order to formulate a request for corroboration. 

On remand, the RO should submit a request to JSRRC for verification of the Veteran's assertions regarding his exposure to herbicides while serving in Thailand at U-Tapao RTNA as a munitions maintenance specialist.  

The Board also notes that the Veteran has indicated that he receives disability benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his lack of entitlement to Social Security benefits must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2. An appropriate request also should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange exposure while the Veteran was station at U-Tapao, in Thailand. 

In particular, the JSRRC should attempt to verify whether the Veteran's military occupational specialty as a munitions maintenance specialist would have placed him near the perimeter of the base. 

3.  Thereafter, the RO should produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure.

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



